EXHIBIT 10.3

NONCOMPETE AGREEMENT


This NONCOMPETE AGREEMENT (this "Agreement"), dated as of February 7, 2013 is
between Array BioPharma Inc., a Delaware corporation (the "Company"), which for
the purposes hereof shall include any subsidiary or affiliate of the Company,
and Michael Needle (the "Employee").


RECITALS


A.    Employee is or may be employed in an executive, management or professional
capacity for the Company.


B.    The Employee desires to enter into or continue in the employment (as the
case may be) of the Company.


C.    In order to protect the trade secrets and confidential information of the
Company and as a condition to employment or the continued employment (as the
case may be) of Employee, the Company requires that Employee enter into this
Agreement.


NOW THEREFORE, in consideration of Employee's employment with the Company and of
the mutual covenants and agreements contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


AGREEMENT


1.    Covenants Not to Compete or Interfere.


(a)    During the term of Employee's employment with the Company and for a
period of 12 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not, within the United States or within a 50 mile
radius of any area where the Company is doing business (including any point of
sale of the Company's products or services) at the time of such termination,
directly or indirectly own, manage, operate, control, be employed by, serve as a
consultant to or otherwise participate in any business that has services or
products competitive with those of the Company, or develop products or services
competitive with those of the Company (a “Competitive Business”). For purposes
of this Agreement, the Company's business shall be defined as the manufacturing,
development and commercialization of small molecule, targeted pharmaceutical
products and services for use in the treatment of inflammation and/or cancer;
provided, however that a Competitive Business shall only include products for
which the Company has substantial development and commercialization rights.


(b)    During the term of Employee's employment with the Company and for a
period of 12 months thereafter, and regardless of the reason for Employee's
termination, Employee shall not (i) cause or attempt to cause any employee of
the Company to leave the employ of the Company, (ii) actively recruit any
employee of the Company to work



--------------------------------------------------------------------------------



for any organization of, or in which Employee is an officer, director, employee,
consultant, independent contractor or owner of an equity interest; or (iii)
solicit, divert or take away, or attempt to take away, the business or patronage
of any client, customer or account, or prospective client, customer or account,
of the Company which were contacted, solicited or served by Employee while
employed by the Company.


(c)    Employee acknowledges that through his employment with the Company he
will acquire access to information suited to immediate application by a business
in competition with the Company. Accordingly, Employee considers the foregoing
restrictions on his future employment or business activities in all respects
reasonable. Employee specifically acknowledges that the Company and its
licensees, as well as the Company's competitors, provide their services
throughout the geographic area specified in Section 1(a) above. Employee
therefore specifically consents to the foregoing geographic restriction on
competition and believes that such a restriction is reasonable, given the scope
of the Company's business and the nature of Employee's position with the
Company.


(d)    Employee acknowledges the following provisions of Colorado law, set forth
in Colorado Revised Statutes § 8-2-113(2):


Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:


(a)
Any contract for the purchase and sale of a business or the assets of a
business;



(b)
Any contract for the protection of trade secrets;



(c)
Any contract provision providing for the recovery of the expense of educating
and training an employee who has served an employer for a period of less than
two years;



(d)
Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.



Employee acknowledges that this Agreement is a contract for the protection of
trade secrets under § 8-2-113(2)(b), and is intended to protect the confidential
information and trade secrets of the Company, and that Employee is an executive
and management employee or professional staff to executive or management
personnel, within the meaning of § 8-2-113(2)(d).


    



--------------------------------------------------------------------------------



2.    No Employment Contract; Termination. This Agreement is not an employment
contract and by execution hereof the parties do not intend to create an
employment contract. If, through no fault of Employee, the Company liquidates
substantially all of its assets, or permanently terminates its operations,
Employee's obligations under Paragraphs 1(a) and 1(b) shall also terminate.


3.    Injunctive Relief; Damages. Upon a breach or threatened breach by Employee
of any of the provisions of this Agreement, the Company shall be entitled to an
injunction restraining Employee from such breach without posting a bond. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies for such breach or threatened breach, including recovery of damages
from Employee.


4.    Attorney's Fees. In any action to enforce any of the provisions of this
Agreement, the prevailing party shall be entitled to reasonable attorneys' fees
and costs of investigation and litigation.


5.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the law. Accordingly, if any provision of this Agreement shall prove to be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and in lieu of each provision of this Agreement that is illegal,
invalid or unenforceable, there shall be added as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable. In the event
that a court finds any portion of Section 1 to be overly broad, and therefore
unenforceable, the parties intend that the court shall modify such portion of
paragraph 1 to reflect the maximum restraint allowable, and shall enforce this
Agreement and the covenants herein as so modified.


6.    Entire Agreement; Governing Law. This Agreement embodies the entire
Agreement between the parties concerning the subject matter hereof and replaces
and supersedes any prior or contemporaneous negotiations, oral representations,
agreements or understandings among or attributable to the parties hereto. The
provisions of this Agreement shall not limit or otherwise affect Employee's
obligations under the provisions of any agreement with the Company with respect
to the nondisclosure of the Company's confidential information. This Agreement
and all performances hereunder shall be governed by and construed in accordance
with the laws of the State of Colorado.


7.    Consent to Jurisdiction. All judicial proceedings brought against Employee
arising out of or relating to this Agreement may be brought in any state or
federal court of competent jurisdiction in this State of Colorado, and by
execution and delivery of this Agreement, Employee accepts the nonexclusive
jurisdiction of the aforesaid courts and waives any defense of forum non
convenient and irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Agreement.


    



--------------------------------------------------------------------------------



8.    Waiver of Jury Trial. Employee and the Company hereby agree to waive their
respective rights to a jury trial of any claim or cause of action based upon or
arising out of this Agreement. The scope of this waiver is intended to be all
encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. Employee and the Company warrant and represent that each
has reviewed this waiver with its legal counsel and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.


9.    Amendments; Waiver. This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
parties hereto. No waiver of any term, provision, or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such term, provision or condition or as a
waiver of any other term, provision or condition of this Agreement.


10.    Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate of the Company or to any acquirer of
substantially all of the business of the Company, and all covenants and
Agreements hereunder shall inure to the benefit of and be enforceable by or
against any such assignee. Neither this Agreement nor any rights or duties
hereunder may be assigned or delegated by Employee.


11.    Binding Effect. Except as otherwise provided herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors and assigns.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.




COMPANY:            ARRAY BIOPHARMA INC.,
a Delaware corporation




/s/ Ron Squarer        
Ron Squarer
Chief Executive Officer






EMPLOYEE:             /s/ Michael Needle            
Michael Needle







